EXHIBIT 10.19

 

RECORDING REQUESTED BY AND
WHEN RECORDED RETURN TO:

 

Pacific Life Insurance Company
700 Newport Center Drive
Newport Beach, CA 92660
Attn: V.P. Closing

 

Real Estate Division
Loan No. 209900201

 

Space Above This Line for Recorder’s Use

 

SUBORDINATION, NON-DISTURBANCE,
AND ATTORNMENT AGREEMENT

 

THIS SUBORDINATION, NON-DISTURBANCE, AND ATTORNMENT AGREEMENT (this “Agreement”)
is made as of October 23, 2009, by and among PACIFIC LIFE INSURANCE COMPANY, a
Nebraska corporation (together with its successors and assigns, “Lender”),
SENOMYX, INC., a Delaware corporation (“Tenant”), and ARE-NEXUS CENTRE II, LLC,
a Delaware limited liability company (“Landlord”).

 

RECITALS

 

A.                                   Landlord is the owner of those certain
premises commonly known as 4767 Nexus Centre Drive, in San Diego County,
California, more particularly described in Exhibit A attached hereto (the “Real
Estate”);

 

B.                                     Landlord has requested that Lender make a
loan (the “Loan”) to Landlord and to ARE-Virginia No.3, LLC, a Delaware limited
liability company, ARE-SD Region No. 21, LLC, a Delaware limited liability
company, ARE-1201/1208 Eastlake Avenue, LLC, a Delaware limited liability
company, ARE-1208 Eastlake Avenue, LLC, a Delaware limited liability company,
and ARE-SD Region No. 27, LLC, a Delaware limited liability company (each, a
“Loan Party” and collectively, the “Loan Parties”), pursuant to a Loan
Agreement, by and among Landlord, the other Loan Parties and Lender (“Loan
Agreement”), which Loan is to be evidenced by a Secured Promissory Note (the
“Note”), by the Loan Parties in favor of Lender;

 

C.                                     Pursuant to the Loan Agreement, the
obligations of the Loan Parties under the Note are to be secured by, among other
things, a mortgage, deed of trust or other security instrument (the “Security
Instrument”) to be recorded in the Official Records of San Diego County,
California;

 

D.                                    The Security Instrument will constitute a
first lien upon, among other things, the Real Estate and the current and future
improvements (the “Improvements”) situated thereon (collectively, the
“Property”); and

 

1

--------------------------------------------------------------------------------


 

E.                                      Under the terms of that certain Lease
Agreement (the “Lease”), dated January 12, 2006, Landlord leased to Tenant a
portion of the Real Estate and the Improvements, as more particularly described
in the Lease.

 

NOW THEREFORE, to confirm the legal effect of the Security Instrument and the
Lease and, in consideration of the covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

AGREEMENTS

 


1.                                       SUBORDINATION.


 


(A)                                  THE LEASE AND THE LEASEHOLD ESTATE CREATED
BY THE LEASE AND ALL OF TENANT’S RIGHTS UNDER THE LEASE ARE AND AT ALL TIMES
SHALL BE SUBORDINATE TO THE LIEN AND CHARGE OF THE SECURITY INSTRUMENT AND ALL
TERMS AND CONDITIONS CONTAINED THEREIN, AND TO ALL SUBSTITUTIONS, RENEWALS,
MODIFICATIONS AND AMENDMENTS THERETO (INCLUDING, WITHOUT LIMITATION, ANY OF THE
FOREGOING WHICH INCREASE THE INDEBTEDNESS SECURED THEREBY), SUBJECT TO THE TERMS
AND CONDITIONS SET FORTH IN THIS AGREEMENT.


 


(B)                                 NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN OR IN THE LEASE, TENANT ACKNOWLEDGES AND AGREES THAT LENDER HAS
A CLAIM SUPERIOR TO TENANT’S CLAIM FOR INSURANCE PROCEEDS, IF ANY, RECEIVED WITH
RESPECT TO THE IMPROVEMENTS OR THE PROPERTY, TO THE EXTENT PAYABLE TO LANDLORD
OR LENDER, AND EXCLUDING INSURANCE PROCEEDS (I) PAYABLE SOLELY TO TENANT,
INCLUDING, WITHOUT LIMITATION, FOR TENANT’S PERSONAL PROPERTY PURSUANT TO THE
TERMS OF THE LEASE, AND (II) REQUIRED TO SATISFY LANDLORD’S RESTORATION
OBLIGATIONS UNDER THE LEASE..  IN THE EVENT OF FORECLOSURE OF THE SECURITY
INSTRUMENT (BY JUDICIAL PROCESS, POWER OF SALE OR OTHERWISE) OR CONVEYANCE IN
LIEU OF FORECLOSURE, WHICH FORECLOSURE, POWER OF SALE OR CONVEYANCE OCCURS PRIOR
TO THE EXPIRATION DATE OF THE LEASE, INCLUDING ANY EXTENSIONS OR RENEWALS OF THE
LEASE NOW PROVIDED THEREUNDER WHICH MAY BE EXERCISED BY TENANT, LENDER AGREES
THAT IF THE CONDITIONS FOR USING INSURANCE PROCEEDS FOR REBUILDING OR RESTORING
THE IMPROVEMENTS, AS SET FORTH IN THE LEASE HAVE BEEN SATISFIED, THEN LENDER
SHALL PERMIT THE USE OF INSURANCE PROCEEDS FOR REBUILDING OR RESTORATION OF THE
IMPROVEMENTS AS CONTEMPLATED IN THE PRECEDING SENTENCE, AS SET FORTH IN THE
LEASE.  ANY EXCESS INSURANCE PROCEEDS PAYABLE TO LANDLORD OR LENDER REMAINING
AFTER SUCH APPLICATION AND USE SHALL BE RETAINED BY LENDER.


 


2.                                       NON-DISTURBANCE.  IN THE EVENT OF
FORECLOSURE OF THE SECURITY INSTRUMENT (BY JUDICIAL PROCESS, POWER OF SALE OR
OTHERWISE) OR CONVEYANCE IN LIEU OF FORECLOSURE, WHICH FORECLOSURE, POWER OF
SALE, OR CONVEYANCE OCCURS PRIOR TO THE EXPIRATION DATE OF THE LEASE, INCLUDING
ANY EXTENSIONS AND RENEWALS OF THE LEASE NOW PROVIDED THEREUNDER WHICH MAY BE
EXERCISED BY TENANT, AND SO LONG AS TENANT IS NOT IN DEFAULT UNDER ANY OF THE
TERMS, COVENANTS AND CONDITIONS OF THE LEASE BEYOND ANY APPLICABLE GRACE OR CURE
PERIOD, LENDER AGREES THAT LENDER SHALL TAKE NO ACTION THAT DISTURBS TENANT IN
ITS QUIET AND PEACEFUL POSSESSION OF THE PREMISES DEMISED UNDER THE LEASE, NOR
ANY OF TENANT’S OTHER RIGHTS UNDER THE LEASE, SUBJECT ONLY TO THE TERMS AND
CONDITIONS OF THE LEASE, AS MODIFIED BY THIS AGREEMENT.  LENDER AND TENANT
UNDERSTAND AND AGREE THAT THE COVENANT OF QUIET AND PEACEFUL POSSESSION OF THE
PREMISES DEMISED UNDER THE LEASE SET FORTH IN THIS SECTION 2 IS INTENDED TO BE
BINDING ON ANY PURCHASER

 

2

--------------------------------------------------------------------------------



 


(“PURCHASER”) AT A FORECLOSURE OF THE SECURITY INSTRUMENT, BY JUDICIAL PROCESS,
POWER OF SALE OR OTHERWISE; PROVIDED, HOWEVER, LENDER SHALL HAVE NO LIABILITY
FOR ANY ACTS OR OMISSIONS OF ANY SUCH PURCHASER, FOR VIOLATING SUCH COVENANT OR
OTHERWISE, UNLESS LENDER IS SUCH PURCHASER.


 


3.                                       ATTORNMENT.  IN THE EVENT OF
FORECLOSURE OF THE LEASE NOW PROVIDED THEREUNDER, IT IS AGREED THAT
NOTWITHSTANDING THE SUBORDINATION OF THE LEASE PROVIDED FOR HEREIN, TENANT SHALL
ATTORN TO LENDER OR PURCHASER AND RECOGNIZE LENDER OR PURCHASER AS TENANT’S
LANDLORD UNDER THE LEASE, AND SO LONG AS TENANT IS IN POSSESSION OF THE PREMISES
DEMISED UNDER THE LEASE AND IS NOT IN DEFAULT UNDER ANY OF THE TERMS, COVENANTS
AND CONDITIONS OF THE LEASE BEYOND ANY APPLICABLE GRACE OR CURE PERIOD, LENDER
OR PURCHASER SHALL RECOGNIZE AND ACCEPT TENANT AS ITS TENANT THEREUNDER,
WHEREUPON THE LEASE SHALL CONTINUE, WITHOUT FURTHER AGREEMENT (BUT WITH PRIOR
NOTICE TO TENANT OF THE IDENTITY AND NOTICE INFORMATION OF THE NEW LANDLORD,
WHICH NOTICE SHALL BE BINDING ON THE PRIOR LANDLORD WITHOUT TENANT HAVING THE
OBLIGATION TO VERIFY THE ACCURACY OF SUCH NOTICE), IN FULL FORCE AND EFFECT AS A
DIRECT LEASE BETWEEN LENDER OR PURCHASER AND TENANT FOR THE REMAINING TERM
THEREOF, TOGETHER WITH ALL EXTENSIONS AND RENEWALS NOW PROVIDED THEREUNDER, UPON
THE SAME TERMS, COVENANTS AND CONDITIONS AS THEREIN PROVIDED, SUBJECT TO THE
PROVISIONS CONTAINED IN SECTION 4 AND SECTION 8 BELOW, AND TENANT SHALL
THEREAFTER MAKE ALL RENT PAYMENTS DIRECTLY TO EITHER LENDER OR PURCHASER, AS THE
CASE MAY BE, SUBJECT TO THE LIMITATIONS AND OTHER PROVISIONS CONTAINED IN
SECTION 4 AND SECTION 8 BELOW.  LANDLORD HEREBY AGREES THAT SUCH PAYMENTS SHALL
SATISFY TENANT’S RENT OBLIGATIONS TO THE EXTENT OF SUCH PAYMENTS MADE TO
LENDER.  LANDLORD HEREBY IRREVOCABLY AUTHORIZES AND DIRECTS TENANT TO MAKE THE
FOREGOING PAYMENTS TO LENDER UPON SUCH NOTICE AND DEMAND WITHOUT THE NEED TO
INQUIRE OF LANDLORD AS TO THE VALIDITY OF SUCH NOTICE OR ANY CONTRARY NOTICE OR
DIRECTION FROM LANDLORD, AND HEREBY RELEASES AND DISCHARGES TENANT OF AND FROM
ALL LIABILITY TO LANDLORD ON ACCOUNT OF ANY SUCH PAYMENTS.  SUCH ATTORNMENT AS
PROVIDED HEREIN SHALL BE SELF-OPERATIVE WITHOUT FURTHER AID OR EXECUTION OF
FURTHER INSTRUMENTS BY PARTIES TO THIS AGREEMENT, IMMEDIATELY UPON LENDER OR
PURCHASER SUCCEEDING TO THE INTEREST OF LANDLORD UNDER THE LEASE.


 


4.                                       LIMITATION OF LIABILITY. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE LEASE, IN
THE EVENT OF FORECLOSURE OF OR OTHER EXECUTION ON THE SECURITY INSTRUMENT (BY
JUDICIAL PROCESS, POWER OF SALE OR OTHERWISE) OR CONVEYANCE IN LIEU OF
FORECLOSURE, WHICH FORECLOSURE, POWER OF SALE OR CONVEYANCE OCCURS PRIOR TO THE
EXPIRATION DATE OF THE LEASE, INCLUDING ANY EXTENSIONS AND RENEWALS OF THE LEASE
NOW PROVIDED THEREUNDER, THE LIABILITY OF LENDER OR PURCHASER, AS THE CASE MAY
BE, SHALL BE LIMITED AS SET FORTH BELOW IN SECTION 8; PROVIDED, HOWEVER, LENDER
OR PURCHASER, AS THE CASE MAY BE, ALSO SHALL NOT:


 


(A)                                  BE LIABLE TO TENANT FOR ANY ACT, OMISSION
OR DEFAULT ON THE PART OF THE ORIGINAL LANDLORD OR ANY OTHER PRIOR LANDLORD
UNDER THE LEASE, AND TENANT SHALL HAVE NO RIGHT TO ASSERT THE SAME OR ANY
DAMAGES ARISING THEREFROM AS (I) A CLAIM, DEFENSE OR DEFICIENCY AGAINST LENDER,
PURCHASER, OR THE SUCCESSORS OR ASSIGNS OF ANY OF THEM, OR (II) AN OFFSET
AGAINST LENDER, PURCHASER OR THE SUCCESSORS OR ASSIGNS OF ANY OF THEM; EXCEPT TO
THE EXTENT THAT (X) SUCH OBLIGATIONS ARISE AFTER SUCH ACQUISITION OF TITLE, OR
(Y) IF SUCH OBLIGATIONS AROSE PRIOR TO SUCH ACQUISITION OF TITLE AND CONTINUE
AFTER SUCH ACQUISITION OF TITLE, LENDER RECEIVED WRITTEN NOTICE FROM TENANT OF
SUCH OBLIGATIONS PRIOR TO SUCH ACQUISITION OF TITLE, WHICH NOTICE INDICATED IN
REASONABLE DETAIL THE NATURE OF THE OBLIGATIONS, AND LENDER HAD AN OPPORTUNITY
TO CURE SUCH DEFAULT IN ACCORDANCE WITH SECTION 31 OF THE LEASE;

 

3

--------------------------------------------------------------------------------



 


(B)                                 BE LIABLE TO TENANT FOR THE RETURN OF ANY
DEPOSIT, RENTAL SECURITY OR ANY OTHER SUMS DEPOSITED WITH THE ORIGINAL LANDLORD
OR ANY OTHER LANDLORD UNDER THE LEASE AND NOT DELIVERED TO LENDER OR THE
PURCHASER, AS THE CASE MAY BE; PROVIDED THAT LENDER OR SUCH PURCHASER SHALL BE
LIABLE TO TENANT UNDER THE TERMS OF THE LEASE TO THE EXTENT OF ANY SUCH DEPOSIT
OR RENTAL SECURITY THAT IS ACTUALLY RECEIVED BY SUCH LENDER OR PURCHASER FROM
TENANT THAT IS FREE AND CLEAR OF ANY INTEREST OF LANDLORD OR ANY OTHER LANDLORD
UNDER THE LEASE;


 


(C)                                  BE BOUND BY ANY CANCELLATION, SURRENDER,
AMENDMENT, WAIVER OF RIGHTS OR MODIFICATION OF THE LEASE SUBSEQUENT TO THE DATE
OF THE TENANT ESTOPPEL CERTIFICATE DATED OCTOBER 21, 2009 NOT CONSENTED TO IN
WRITING BY LENDER (UNLESS SUCH CONSENT IS NOT REQUIRED PURSUANT TO THE LOAN
AGREEMENT OR SECURITY INSTRUMENT), OR UNLESS THE RESULT OF A TERMINATION ARISING
UNDER THE TERMS OF THE LEASE);


 


(D)                                 BE BOUND BY OR SUBJECT TO ANY DEFENSE OR
OFFSET ON THE PART OF TENANT FOR ANY PAYMENT OF RENT MORE THAN THIRTY (30) DAYS
IN ADVANCE OF THE DATE DUE UNDER THE TERMS OF THE LEASE, UNLESS LENDER SHALL
HAVE ACTUALLY RECEIVED SUCH RENT OR LENDER HAS CONSENTED TO SUCH ADVANCE PAYMENT
IN WRITING, WHICH CONSENT LENDER MAY GRANT OR WITHHOLD IN ITS SOLE AND ABSOLUTE
DISCRETION;


 


(E)                                  BE LIABLE TO TENANT FOR COMPLETING
LANDLORD’S WORK UNDER THE LEASE OR FOR ANY UNPAID TENANT IMPROVEMENT ALLOWANCE
UNDER THE LEASE; OR


 


(F)                                    BE BOUND BY ANY PURCHASE OPTION OR RIGHT
OF FIRST REFUSAL TO PURCHASE THE PREMISES GRANTED TO TENANT UNDER THE LEASE.


 


5.                                       FURTHER DOCUMENTS.  EXCEPT AS EXPRESSLY
PROVIDED FOR HEREIN, THE FOREGOING PROVISIONS SHALL BE SELF-OPERATIVE AND
EFFECTIVE WITHOUT THE EXECUTION OF ANY FURTHER INSTRUMENTS ON THE PART OF ANY
PARTY HERETO.  TENANT AGREES, HOWEVER, TO EXECUTE AND DELIVER TO LENDER OR TO
ANY PERSON TO WHOM TENANT AGREES TO ATTORN PURSUANT HERETO SUCH OTHER
INSTRUMENTS AS LENDER OR SUCH PERSON SHALL REASONABLY REQUEST IN ORDER TO
CONFIRM SAID ATTORNMENT.


 


6.                                       NOTICE AND CURE.  TENANT AGREES THAT IF
THERE OCCURS A DEFAULT BY LANDLORD UNDER THE LEASE:


 


(A)                                  A COPY OF EACH NOTICE GIVEN TO LANDLORD
PURSUANT TO THE LEASE SHALL ALSO BE GIVEN TO LENDER, AND NO SUCH NOTICE SHALL BE
EFFECTIVE FOR ANY PURPOSE UNDER THE LEASE UNLESS SO GIVEN TO LENDER; AND


 


(B)                                 LENDER SHALL HAVE ALL RIGHTS OF A MORTGAGEE
TO NOTICE AND CURE PERIODS AS SET FORTH IN SECTION 31 OF THE LEASE.


 


7.                                       NOTICES.  ALL NOTICES, DEMANDS AND
REQUESTS GIVEN OR REQUIRED TO BE GIVEN HEREUNDER SHALL BE IN WRITING AND SHALL
BE DEEMED TO HAVE BEEN PROPERLY GIVEN WHEN PERSONALLY SERVED OR IF SENT BY U.S.
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, OR BY RECOGNIZED OVERNIGHT
DELIVERY SERVICE, ADDRESSED AS FOLLOWS WHEN RECEIVED:

 

4

--------------------------------------------------------------------------------


 

Lender:                                                        Pacific Life
Insurance Company
700 Newport Center Drive
Newport Beach, California 92660
Attn: Vice President Portfolio Management
Real Estate Division

 

Tenant:                                                       Senomyx, Inc.
4767 Nexus Centre Drive
San Diego, California 92121
Attn:  President, with copy to General Counsel

 

Landlord:                                             ARE-Nexus Centre II, LLC
385 East Colorado Boulevard, Suite 299
Pasadena, California 91101
Attn: Corporate Secretary

 


8.                                       LIMITATION OF PERSONAL LIABILITY. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN OR IN THE LEASE, IF LENDER OR
ANY PURCHASER ACQUIRES TITLE TO THE PROPERTY, LENDER OR PURCHASER SHALL HAVE NO
OBLIGATION, NOR INCUR ANY LIABILITY, BEYOND THE INTEREST, IF ANY, OF LENDER OR
PURCHASER IN THE PROPERTY (INCLUDING ANY PROCEEDS FROM THE OPERATION OR LEASE
THEREOF, OR ANY SALE OR CONDEMNATION, AND ANY INSURANCE PROCEEDS PAYABLE IN
RESPECT OF LENDER’S OR PURCHASER’S, AS THE CASE MAY BE, INTEREST IN THE PROPERTY
OR IN CONNECTION WITH ANY SUCH LOSS) AND UPON ANY SUBSEQUENT SALE OR TRANSFER OF
THE PROPERTY BY LENDER OR ANY PURCHASER, LENDER AND SUCH PURCHASER SHALL BE
RELEASED FROM ANY AND ALL FURTHER DUTIES, LIABILITIES OR OBLIGATIONS TO TENANT,
ITS SUCCESSORS OR ASSIGNS ARISING OR ACCRUING UNDER THE LEASE FROM AND AFTER THE
DATE OF SUCH SALE OR TRANSFER.  BY EXECUTING THIS AGREEMENT, LANDLORD
SPECIFICALLY ACKNOWLEDGES AND AGREES THAT NOTHING CONTAINED IN THIS SECTION 8
SHALL IMPAIR, LIMIT, AFFECT, LESSEN, ABROGATE OR OTHERWISE MODIFY THE
OBLIGATIONS OF LANDLORD TO TENANT UNDER THE LEASE.


 


9.                                       BINDING EFFECT.  THE TERMS, COVENANTS
AND CONDITIONS HEREOF SHALL INURE TO THE BENEFIT OF AND BE BINDING UPON THE
PARTIES HERETO, AND THEIR RESPECTIVE HEIRS, EXECUTORS, ADMINISTRATORS,
SUCCESSORS AND ASSIGNS.


 


10.                                 MODIFICATION.  THIS AGREEMENT MAY NOT BE
MODIFIED ORALLY OR IN A MANNER OTHER THAN BY AN AGREEMENT SIGNED BY THE PARTIES
HERETO OR THEIR RESPECTIVE SUCCESSORS IN INTEREST.


 


11.                                 CHOICE OF LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY THE INTERNAL LAW (AND NOT THE LAW OF CONFLICTS) OF THE STATE IN
WHICH THE PROPERTY IS LOCATED.


 


12.                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN TWO OR MORE COUNTERPARTS WHICH, WHEN TAKEN TOGETHER, SHALL
CONSTITUTE ONE AND THE SAME ORIGINAL.


 


13.                                 DEFINITIONS.  AS USED HEREIN, THE FOLLOWING
CAPITALIZED TERMS SHALL HAVE THE FOLLOWING MEANINGS:


 


(A)                                  “AFFILIATE” MEANS, WITH RESPECT TO ANY
SPECIFIED PERSON, ANY OTHER PERSON CONTROLLING OR CONTROLLED BY OR UNDER COMMON
CONTROL WITH SUCH SPECIFIED PERSON.

 

5

--------------------------------------------------------------------------------



 


(B)                                 “CONTROL” MEANS, AS TO ANY PERSON, THE POWER
TO DIRECT THE MANAGEMENT AND POLICIES OF SUCH PERSON, DIRECTLY OR INDIRECTLY,
WHETHER THROUGH OWNERSHIP OF A MAJORITY OF VOTING RIGHTS OR OTHER BENEFICIAL
INTEREST, BY CONTRACT OR OTHERWISE.  “CONTROLLING” AND “CONTROLLED” HAVE
MEANINGS CORRELATIVE TO THE FOREGOING.


 


(C)                                  “PERSON” MEANS ANY INDIVIDUAL, CORPORATION,
LIMITED LIABILITY COMPANY, PARTNERSHIP, JOINT VENTURE, ESTATE, ASSOCIATION,
JOINT STOCK COMPANY, TRUST, UNINCORPORATED ORGANIZATION, OR GOVERNMENT OR ANY
AGENCY OR POLITICAL SUBDIVISION THEREOF AND ANY FIDUCIARY ACTING IN SUCH
CAPACITY ON BEHALF OF ANY OF THE FOREGOING.


 

[Remainder of Page Intentionally Left Blank.]

 

6

--------------------------------------------------------------------------------


 

WITNESS the due execution of this instrument by the parties hereto the day and
year first above written.

 

 

LENDER:

 

 

 

 

By:

PACIFIC LIFE INSURANCE COMPANY,

 

 

a Nebraska corporation

 

 

 

 

 

By:

/s/ Jennifer L. Portnoff

 

 

Name:

Jennifer L. Portnoff

 

 

Title:

Vice President

 

 

 

 

 

 

By:

/s/ John Waldeck

 

 

Name:

John Waldeck

 

 

Title:

Assistant Secretary

 

[Signatures continue on the following page]

 

S-1

--------------------------------------------------------------------------------


 

 

TENANT:

 

 

 

Senomyx, Inc.,

 

a Delaware corporation

 

 

 

By:

/s/ David B. Berger

 

Name:

David B. Berger

 

Its:

VP & General Counsel

 

[Signatures continue on the following page]

 

S-2

--------------------------------------------------------------------------------


 

 

LANDLORD:

 

 

 

ARE-NEXUS CENTRE II, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

Alexandria Real Estate Equities, L.P.,

 

 

a Delaware limited partnership,

 

 

its Sole Member

 

 

 

 

 

 

By:

ARE-QRS Corp.,

 

 

 

a Maryland corporation,

 

 

 

its General Partner

 

 

 

 

 

 

 

By:

/s/ Eric S. Johnson

 

 

 

Name:

Eric S. Johnson

 

 

 

Title:

Vice President, Real Estate Legal Affairs

 

S-3

--------------------------------------------------------------------------------


 

STATE OF CALIFORNIA

)

 

)  SS

COUNTY OF Orange

)

 

On October 23, 2009, before me, Tracey Bouknight, Notary Public, personally
appeared Jennifer L. Portnoff and John Waldeck who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

Witness my hand and official seal.

 

/s/ Tracey Bouknight

 

[Seal]

(Signature)

 

 

 

--------------------------------------------------------------------------------


 

STATE OF CALIFORNIA

)

 

)  SS

COUNTY OF San Diego

)

 

On October 27, 2009, before me, Sherry Dollins, Notary Public, personally
appeared David Berger who proved to me on the basis of satisfactory evidence to
be the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

Witness my hand and official seal.

 

/s/ Sherry Dollins

 

[Seal]

(Signature)

 

 

 

--------------------------------------------------------------------------------


 

STATE OF CALIFORNIA

)

 

)  SS

COUNTY OF Los Angeles

)

 

On October 27, 2009, before me, Charles L. Murphy, Notary Public, personally
appeared Eric S. Johnson who proved to me on the basis of satisfactory evidence
to be the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

Witness my hand and official seal.

 

/s/ Charles L. Murphy

 

[Seal]

(Signature)

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Description Of Real Estate

 

LEGAL DESCRIPTION

 

PARCEL A:

 

PARCEL 2 OF PARCEL MAP 17892, IN THE CITY OF SAN DIEGO, COUNTY OF SAN DIEGO,
STATE OF CALIFORNIA, ACCORDING TO MAP FILED IN THE OFFICE OF THE COUNTY RECORDER
OF SAN DIEGO COUNTY ON AUGUST 6,1997.

 

PARCEL B:

 

A NON-EXCLUSIVE EASEMENT FOR ACCESS AND PARKING OVER, UPON AND ACROSS THOSE
PORTIONS OF PARCEL 1 OF SAID PARCEL MAP NO. 17892 SET FORTH IN DECLARATION OF
RECIPROCAL EASEMENTS RECORDED MARCH 27, 1998 AS FILE NO. 1998-0168547 OF
OFFICIAL RECORDS.

 

APN: 345-012-15

 

END OF LEGAL DESCRIPTION

 

--------------------------------------------------------------------------------